Citation Nr: 1048279	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for neuropsychiatric disorder has been 
received.

2.  Entitlement to a rating in excess of 30 percent for 
tuberculosis, pulmonary, chronic far advanced, inactive, with 
pleurisy and restrictive bronchitis.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected tuberculosis, 
pulmonary, chronic far advanced, inactive, with pleurisy and 
restrictive bronchitis, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a May 2006 rating decision in which the RO denied the petition to 
reopen a claim for service connection for neuropsychiatry 
disorder and the Veteran's claim of a rating in excess of 
30 percent for tuberculosis, pulmonary, chronic far advanced, 
inactive, with pleurisy and restrictive bronchitis.  In May 2006, 
the Veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in May 2007 and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in June 2007.

In September 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

During the hearing, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  This evidence is 
accepted for inclusion in the record on appeal.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2010).  

In December 2010, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).
as now also encompassing the matter of the Veteran's entitlement 
to a TDIU due to service-connected tuberculosis, pulmonary, 
chronic far advanced, inactive, with pleurisy and restrictive 
bronchitis.

The Board's decision addressing the claim for a rating in excess 
of 30 percent for tuberculosis, pulmonary, chronic far advanced, 
inactive, with pleurisy and restrictive bronchitis is set forth 
below.  The request to reopen the claim for service connection 
for a neuropsychiatric disorder and the claim for a TDIU, to 
include on an extra-schedular basis pursuant to 38 C.F.R. § 
4.16(b), are addressed in the remand following the order; those 
matters are being remanded to the RO, via the AMC, in Washington, 
D.C.  VA will notify the appellant when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the August 2005 claim for increase, the 
Veteran's tuberculosis, pulmonary, chronic far advanced, 
inactive, with pleurisy and restrictive bronchitis has been 
manifested by far advanced lesions; no active disease has been 
shown for several decades.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
tuberculosis, pulmonary, chronic far advanced, inactive, with 
pleurisy and restrictive bronchitis are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.96, 4.97, Diagnostic Code 6721 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2005 pre-rating letter provided notice 
to the Veteran explaining what information and evidence was 
needed to substantiate his claim for increase, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The May 2006 
RO rating decision reflects the initial adjudication of the 
claims after issuance of the December 2005 letter.

Post rating, a July 2008 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  The May 
2007 SOC and July 2008 letter also set forth the pertinent rating 
criteria for evaluating disabilities of tuberculosis (the form of 
which suffices, in part, for Dingess/Hartman).  After issuance of 
the July 2008 letter, and opportunity for the Veteran to respond, 
the March 2009 supplemental SOC reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA treatment, and 
private treatment records, as well as the report of a December 
2005 VA-contract examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with the claim herein 
decided is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim herein decided.  
Consequently, any error in the sequence of events or content of 
the notice is not shown to prejudice the Veteran or to have any 
effect on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).  The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods, pertinent to the August 
2005 claim for increase.

The rating for the Veteran's tuberculosis, pulmonary, chronic far 
advanced, inactive, with pleurisy and restrictive bronchitis has 
been assigned pursuant to Diagnostic Code 6721.  Historically, 
the Veteran was initially evaluated as 100 percent disabled from 
May 29, 1947.  Thereafter, his evaluation was reduced to 50 
percent disabling effective January 23, 1958.  His evaluation was 
again reduced to 30 percent, effective January 23, 1962.

The Board notes that 38 C.F.R. § 4.96, governing the evaluation 
of respiratory disorders, was amended during the pendency of the 
Veteran's appeal, effective October 6, 2006.  The revision 
provides that, when applying Diagnostic Codes 6600, 6603, 6604, 
6825-6833, and 6840-6845, pulmonary function tests are required 
except in certain circumstances specified in 38 C.F.R. § 4.96(d).

The Board notes that there are special provisions regarding 
evaluation of respiratory conditions.  Public Law 90-493 repealed 
section 356 of title 38, United States Code, which had provided 
graduated ratings for inactive tuberculosis.  The repealed 
section, however, still applies to the case of any veteran who, 
on August 19, 1968, was receiving or entitled to receive 
compensation for tuberculosis.  38 C.F.R. § 4.96(b) (2010).  
Thus, the old law continues to operate in the present case.

Where a rating for pulmonary tuberculosis was entitled prior to 
August 19, 1968, residuals of inactive pulmonary tuberculosis are 
rated 100 percent disabling for two years after the date of 
inactivity, following active tuberculosis, which was clinically 
identified during active service or subsequently; 50 percent 
thereafter for four years, or in any event, to six years after 
date of inactivity; 30 percent thereafter, for five years, or to 
eleven years after date of inactivity.  38 C.F.R. § 4.97, 
Diagnostic Code 6721 (2010).

Furthermore, that diagnostic code provided a minimum 30 percent 
rating following far advanced lesions diagnosed at any time while 
the disease process was active; 20 percent following moderately 
advanced lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.; and 
noncompensable otherwise.

Additionally, the rating schedule specifies that the graduated 50 
percent and 30 percent ratings and the permanent 30 percent and 
20 percent ratings for inactive pulmonary tuberculosis are not to 
be combined with ratings for other respiratory disabilities.  See 
Note (2) following Codes 6701-6724; 38 C.F.R. Part 4, Code 6701-
6724 (2010).

Effective October 7, 1996, however, inactive pulmonary 
tuberculosis may be alternatively rated on specific findings.  38 
C.F.R. Part 4, Code 6731 provides that chronic, inactive 
pulmonary tuberculosis may be rated depending on examination 
specific findings, with residuals rated as interstitial lung 
disease, restrictive lung disease, or, when obstructive lung 
disease is the major residual, as chronic bronchitis.

The general rating formula for interstitial lung disease 
(diagnostic codes 6825 through 6833) warrants a 100 percent 
rating for Forced Vital Capacity (FVC) less than 50 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy.  A 60 percent rating is warranted for FVC of 50 
to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 30 
percent rating is assigned for FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56 to 65 percent predicted.  38 C.F.R. Part 4, 
including §§ 4.31, 4.97, Diagnostic Codes 6825-6833 (2010).

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 through 6845) warrants a 100 percent 
rating for FEV-1 less than 40 percent of predicted value, or; the 
ratio of Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40 percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with cardiac 
or respiratory limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires outpatient 
oxygen therapy.  A 60 percent rating is warranted for FEV-1 of 40 
to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  
A 30 percent rating is assigned for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56 to 
65 percent predicted.  38 C.F.R. Part 4, including §§ 4.31, 4.97, 
Codes 6840-6845 (2010).

Chronic bronchitis will be rated as 100 percent disabling for 
FEV-1 less than 40 percent of predicted value, or; the ratio of 
Forced Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40 percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or; cor pulmonale (right heart failure), 
or; right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is warranted for FEV-1 of 40 to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO 
(SB) of 40 to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  
A 30 percent rating is assigned for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent or; DLCO (SB) 56 to 
65 percent predicted.  38 C.F.R. Part 4, including §§ 4.31, 4.97, 
Code 6600 (2010).

Therefore, in order to achieve the next, higher 50 percent rating 
under Diagnostic Code 6721, the evidence must show that pulmonary 
tuberculosis has been inactive for no more than six years.  
Alternatively, the next, higher 60 percent rating for chronic 
bronchitis requires FEV-1 of 40 to 55 percent predicted or FEV- 
1/FVC of 40 to 55 percent; or DLCO (SB) is 40 to 55 percent 
predicted, or; there is a maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory limitation.

Considering the pertinent evidence in light of the applicable 
criteria, the Board finds that the evidence of record does not 
demonstrate that the Veteran has experienced active pulmonary 
tuberculosis within the last six years, and the criteria for a 
rating in excess of 30 percent for tuberculosis, pulmonary, 
chronic far advanced, inactive, with pleurisy and restrictive 
bronchitis, are not met.  The Veteran also refused a pulmonary 
function test, and he is therefore not entitled to a higher 
rating under chronic bronchitis.

In this regard, the medical evidence of record reflects that the 
Veteran's pulmonary tuberculosis became inactive upon left upper 
lobe resection of the lung in 1952.  Subsequent VA x-rays in 
February 1974, May 1977, and November 1987 reflect that the 
Veteran's pulmonary tuberculosis remained inactive.

On VA examination in December 2005, the Veteran had extensive 
pleural calcification noted on the left lobe and volume loss on 
the left, by x-ray.  On physical examination, breath sounds were 
symmetric.  The Veteran did not have rhonchi or rales.  
Expiratory phase was within normal limits.  He was diagnosed with 
dyspnea, chronic obstructive pulmonary disease, and old, inactive 
tuberculosis.  The Veteran was diagnosed with tuberculosis, 
pulmonary, chronic, far advanced, inactive.  The Veteran declined 
a pulmonary function test.

As a preliminary matter, the Board finds that the VA examination 
obtained in this case is adequate.  The examination report 
provided pertinent clinical findings, to include x-rays and 
physical examination, upon which to evaluate the Veteran's 
disability.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).  The Board notes, moreover, that although a pulmonary 
function test was not performed, it was offered to the Veteran, 
and he declined the testing.

In September 2010, the Veteran submitted the results of 
cardiopulmonary testing from his private physician.  The testing, 
however, essentially pertained to the Veteran's heart and did not 
include a pulmonary function test.

At his September 2010 Board hearing, the Veteran noted that he 
only suffered from breathing problems in heat or when the Veteran 
felt claustrophobic, and a panic attack was triggered.

Based on the foregoing, the Board finds that, pertinent to the 
August 2005 claim for increase, the Veteran's tuberculosis, 
pulmonary, chronic far advanced, inactive, with pleurisy and 
restrictive bronchitis has been inactive for decades; as such, a 
higher rating under Diagnostic Code 6721 is not warranted.  In 
this regard, the Veteran has not had active tuberculosis since 
1952, which has been confirmed by x-ray.  Further, as discussed 
above, the Veteran did not agree to a pulmonary function test.  
Hence, while the requested test could possibly have yielded 
evidence favorable to the Veteran's claim, he has not fully 
cooperated in VA's efforts to obtain such evidence.  The Board 
points out that, in order for VA to process claims, individuals 
applying for VA benefits have a responsibility to cooperate with 
the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. 
App. 260, 264 (1991).  Moreover, VA's duty to assist is not 
always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

The disability also has not been shown to involve any other 
factor(s) that would warrant evaluating the disability under any 
other provision(s) of VA's rating schedule.  As to this point, 
the Board emphasizes that the noted findings of tuberculosis, 
pulmonary, chronic far advanced, inactive, with pleurisy and 
restrictive bronchitis would not result in any higher or 
different rating since, as indicated, the Veteran has not 
submitted to a pulmonary function test, and he has not complained 
of increased symptomatology outside specific situations.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the Veteran's tuberculosis, pulmonary, 
chronic far advanced, inactive, with pleurisy and restrictive 
bronchitis, pursuant to Hart, and that the claim for a higher 
rating must be denied.  In reaching these conclusions, the Board 
has considered the applicability of the benefit-of-the doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 30 percent for tuberculosis, pulmonary, 
chronic far advanced, inactive, with pleurisy and restrictive 
bronchitis is denied.


REMAND

The Board's review of the record reveals that further RO action 
on the claims remaining on appeal is warranted.

The United States Court of Appeals for Veterans Claims (Court) 
has held that in regard to a claim to reopen, a claimant must be 
notified of both the criteria to reopen a claim for service 
connection-to include a discussion of the basis for the prior 
denial-as well as the criteria to establish the underlying claim 
for service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In connection with the Veteran's current petition to reopen his 
claim, the RO issued a notice letter in December 2005.  In this 
letter, the Veteran was neither informed of what was needed to 
reopen the claim (to include the definitions of new and material 
evidence) nor why his claim was previously denied.  The Veteran 
has not been provided with a specifically tailored notice letter 
explaining what was needed to reopen the claim for service 
connection for tuberculosis, pulmonary, chronic far advanced, 
inactive, with pleurisy and restrictive bronchitis, in light of 
the prior deficiencies in the claim.

At the Veteran's September 2010 Board hearing, the Veteran 
asserted that his service-connected tuberculosis has rendered him 
unemployable.  Under the applicable criteria, total disability 
ratings for compensation based upon individual unemployability 
may be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2010).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to meet 
the percentage standards in 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b).

The Veteran's sole service-connected disability is tuberculosis, 
pulmonary, chronic far advanced, inactive, with pleurisy and 
restrictive bronchitis, for which he is rated at 30 percent.  
Consequently, the percentage requirement of 4.16(a) are not met.  
However, as noted, entitlement to a TDIU, on an extra-schedular 
basis (per 38 C.F.R. § 4.16(b)), may nonetheless be established 
for this period, if the Veteran is shown to be unemployable by 
reason of his service-connected disability.

During the Veteran's Board hearing, he appeared to raise a claim 
for a TDIU due to tuberculosis, pulmonary, chronic far advanced, 
inactive, with pleurisy and restrictive bronchitis.  Given the 
Veteran's request for a total rating, the claim for a TDIU is 
essentially a component of the claim for a higher rating for 
tuberculosis, pulmonary, chronic far advanced, inactive, with 
pleurisy and restrictive bronchitis.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The Board notes that, although raised by the record, the RO has 
not adjudicated a claim for a TDIU, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 4.16(b).  Under these 
circumstances, the RO should, after giving the Veteran an 
opportunity to file a formal claim for a TDIU, and completing the 
other actions noted below, adjudicate the matter of the Veteran's 
entitlement to a TDIU, to include on an extra-schedular basis 
pursuant to 38 C.F.R. § 4.16(b), in the first instance, to avoid 
prejudice to the Veteran.  See e.g., Bernard v. Brown, Vet. App. 
384 (1993).

Accordingly, on remand, the RO should obtain and associate with 
the claims file all outstanding VA medical records from the West 
Los Angeles VA Medical Center (VAMC) from May 3, 2007.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran from May 3, 2007.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

The RO also should, through VCAA-compliant notice, give the 
Veteran another opportunity to provide information and/or 
evidence pertinent to the claim on appeal.  In its letter, the RO 
should give the Veteran notice of the reasons for the prior 
denial, as well as what evidence is needed to substantiate that 
element or elements required to establish service connection that 
was/were found insufficient in the previous denial, consistent 
with Kent.  The RO should also ensure that its notice to the 
Veteran meets the requirements of the decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
disability ratings and effective dates-as appropriate.  The RO's 
notice letter to the Veteran should explain that he has a full 
one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period.

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2010). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the West Los 
Angeles VAMC all outstanding pertinent 
records of evaluation and/or treatment of the 
Veteran, from May 3, 2007.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should furnish to the Veteran a VA 
Form 21-8940, to enable him to file a formal 
application for a TDIU due to service-
connected tuberculosis, pulmonary, chronic 
far advanced, inactive, with pleurisy and 
restrictive bronchitis.

3.  The RO should, through VCAA-compliant 
notice to the Veteran and his representative, 
request that the Veteran provide information 
and, if necessary, authorization, to enable 
VA to obtain any additional records 
pertaining to the matters remaining on appeal 
that are not currently of record.

The letter must explain what type of evidence 
is needed to reopen the claim for service 
connection, as well as what is needed to 
establish the underlying claim for service 
connection.  The RO should specifically and 
precisely address the element(s) required to 
establish service connection that was/were 
found insufficient in the previous denial of 
the claim, as required by the Kent decision 
(cited to above), as well as ensure that its 
letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards disability ratings 
and effective dates, as appropriate.

The letter should also specifically explain 
how to establish entitlement to a TDIU, to 
include on an extra-schedular basis pursuant 
to 38 C.F.R. § 4.16(b).  

The RO's letter should also clearly explain 
to the Veteran that he has a full one-year 
period to respond (although VA may decide the 
claims within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim to reopen a claim for 
service connection for neuropsychiatric 
disorder and claim for a TDIU due to service-
connected tuberculosis, pulmonary, chronic 
far advanced, inactive, with pleurisy and 
restrictive bronchitis, to include on an 
extra-schedular basis pursuant to 38 C.F.R. § 
4.16(b), in light of all pertinent evidence 
and legal authority.

6.  If either benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative an appropriate 
SSOC that includes clear reasons and bases 
for all determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


